       Case 3:14-cv-01092-BR       Document 182     Filed 05/24/19    Page 1 of 7



Jon M. Egan, OSB 002467
Jegan@eganlegalteam.com
Jon M. Egan, PC
547 Fifth Street
Lake Oswego, OR 97034-3009
Telephone: (503) 697-3427
Fax: (866) 311-5629
Attorney for Plaintiffs




                         UNITED STATES DISTRICT COURT

                                DISTRICT OF OREGON

                                PORTLAND DIVISION




JESSICA GESSELE, ASHLEY ORTIZ,                   Case No. 3:14-cv-01092-BR
NICOLE GESSELE, TRICIA TETRAULT,
and CHRISTINA MAULDIN, both on                   Declaration of Jon M. Egan in support
behalf of themselves individually and, in        of plaintiffs’ motions for summary
addition, on behalf of the other similarly       judgment and in opposition to
situated employees,                              defendant’s motions for summary
                                                 judgment
                           Plaintiffs,
             vs.

JACK IN THE BOX INC.,

                           Defendant.


I, Jon M. Egan, hereby declare and say:

1.    I am the attorney for Plaintiffs in the above-captioned case. All statements herein

      are made of my own personal knowledge, and I am competent to testify thereto.

2.    Attached hereto as Exhibit 1 is a true and correct copy of the relevant excerpts

      from Jack in the Box’s responses to Plaintiffs’ Requests for Admission.




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                Page 1
      Case 3:14-cv-01092-BR         Document 182   Filed 05/24/19   Page 2 of 7



                              Workers’ Benefit Fund

3.   Attached hereto as Exhibit 2 is a true and correct copy of the relevant excerpts

     from the February 14, 2012 deposition of Paul Barnard, former Senior Payroll

     Analyst for Jack in the Box.

4.   Attached hereto as Exhibit 3 is a true and correct copy of the relevant excerpts

     from the February 9, 2012 deposition of Sylvia DeChandt, former Director of

     Payroll Services for Jack in the Box.

5.   Attached hereto as Exhibit 4 is a true and correct copy of the relevant excerpts

     from the February 10, 2012 and February 16, 2012 deposition sessions of Barbara

     Klusek, then-current Payroll Manager at Jack in the Box and 30(b)(6) designee.

6.   Attached hereto as Exhibit 5 is a true and correct copy of the relevant excerpts

     from the February 8, 2012 and February 16, 2012 deposition sessions of Wendy

     Sanderlin, then-current Director of Payroll and Accounting Systems at Jack in

     the Box and 30(b)(6) designee.

7.   Attached hereto as Exhibit 6 is a true and correct copy of Bates page JITB 104123,

     a letter dated February 8, 2012 and received by me from the Oregon Department

     of Consumer and Business Services in response to inquiries regarding Jack in the

     Box’s Workers’ Benefit Fund payment history and the notice process that DCBS

     undergoes to inform the public and employment tax payers of each year’s new

     rates.

8.   Attached hereto as Exhibit 7 is a true and correct copy of Bates pages JITB

     104124–JITB 104125, a sample annual notice that DCBS sends out containing the

     following year’s Workers’ Benefit Fund assessment rate. This document was

     obtained from Jack in the Box in discovery.




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                               Page 2
       Case 3:14-cv-01092-BR      Document 182      Filed 05/24/19    Page 3 of 7



9.    Attached hereto as Exhibit 8 is a true and correct copy of an authenticating

      subpoena from BSI’s custodian of records, as well as excerpts from the

      documents produced by BSI, showing the notices that were sent to Jack in the

      Box of the new Workers’ Benefit Fund rates.

10.   Attached hereto as Exhibit 9 is a true and correct copy of Bates page JITB

      127004, a sample from the redacted spreadsheets produced by Jack in the Box

      covering Oregon employees. Exhibit 9 has two pay periods highlighted, each with

      a box drawn around it. In the first box, we see both a shoe deduction (“SFC”) and

      a wrongful Workers’ Benefit Fund overdeduction (“WC-OR”) in a week in which

      the employee worked overtime. In the second box, we see both a shoe deduction

      and a wrongful Workers’ Benefit Fund overdeduction in a week in which (even

      using Jack in the Box’s own hours worked total, without accounting for any

      unpaid breaks) the employee made less than minimum wage due to the

      deductions.



                                         Shoes

11.   Attached hereto as Exhibit 10 is a true and correct copy of the relevant excerpts

      from the January 30, 2012 deposition of Donna Basham, a then-current District

      Manager with Northwest Group (a Jack in the Box franchisee that owns multiple

      restaurants in Oregon), who was previously a corporate employee of Jack in the

      Box at various times in the positions of Assistant Manager, Restaurant Manager,

      Associate Area Coach and Area Coach.

12.   Attached hereto as Exhibit 11 is a true and correct copy of the relevant excerpts

      from the February 6, 2012 deposition of Gene James, then-current Director of




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                Page 3
       Case 3:14-cv-01092-BR      Document 182      Filed 05/24/19   Page 4 of 7



      Asset Protection for Jack in the Box and 30(b)(6) designee.

13.   Attached hereto as Exhibit 12 is a true and correct copy of the relevant excerpts

      from the February 8, 2012 deposition of Shelly Mosteller, then-current

      Merchandising Manager for Jack in the Box and 30(b)(6) designee.

14.   Attached hereto as Exhibit 13 is a true and correct copy of the relevant excerpts

      from the February 7, 2012 deposition of Susan Pettijohn, then-current HR

      Project Manager for Jack in the Box and 30(b)(6) designee.

15.   Attached hereto as Exhibit 14 is a true and correct copy of the relevant excerpts

      from the February 10, 2012 deposition of Leanne Tellez, then-current Payroll

      Representative 2 at Jack in the Box and 30(b)(6) designee.

16.   Attached hereto as Exhibit 15 is a true and correct copy of the relevant excerpts

      from the January 31, 2012 deposition of Jeffrey Tennant, then-current Area

      Coach for Jack in the Box and 30(b)(6) designee.

17.   Attached hereto as Exhibit 16 is a true and correct copy of Bates page JITB

      100218, the shoe policy that preceded Jack in the Box’s 2002 Safety Symposium.

18.   Attached hereto as Exhibit 17 is a true and correct copy of Bates page JITB

      100257, Jack in the Box’s HACCP food safety inspection form that incorporates

      the Uniform, Appearance and Grooming standards.

19.   Attached hereto as Exhibit 18 is a true and correct copy of Bates pages JITB

      101789 and JITB 103402, which deal with the incorporation of the slip-resistant

      shoe requirement into the restaurant’s QFC food safety inspection. The difficult-

      to-read line reads “SLIP-RESISTANT FOOTWEAR WORN (6 points)”.

20.   Attached hereto as Exhibit 19 is a true and correct copy of Bates pages JITB

      101811 and 101815, the Managing Safety course for Managers describing a




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                Page 4
       Case 3:14-cv-01092-BR       Document 182      Filed 05/24/19   Page 5 of 7



      fictional accident by an employee and asking the management trainee whether he

      was wearing Shoes for Crews.

21.   Attached hereto as Exhibit 20 is a true and correct copy of the Restaurant

      Manager’s Incident Report of Employee Injury, Bates page JITB 101924, the

      standard injury report for managers to fill out after any injury, which specifically

      asks whether the injured person was wearing Shoes for Crews.

22.   Attached hereto as Exhibit 21 is a true and correct copy of Bates pages JITB

      102668 and JITB 102672, excerpts from the Food Safety Computer-Based

      Training module, which instructs employees to check their uniforms in the

      mirror as part of food safety.

23.   Attached hereto as Exhibit 22 is a true and correct copy of Bates pages JITB

      102731, JITB 102733 and JITB 102743, JITB 102745, Safety and Security video

      scripts from 2005 and 2009, wherein the voiceover says “approved shoes” and

      the picture on the screen is of Shoes for Crews.

24.   Attached hereto as Exhibit 23 is a true and correct copy of Bates pages JITB

      102837, JITB 102937 and JITB 102989, the sections of Jack in the Box’s Crew

      On-Boarding CBT scripts from 2004, 2005 and 2011. Each of these scripts tells

      the employee, “You’re responsible for providing your own shoes. You must wear

      company-approved, slip-resistant footwear.” It does NOT tell them that they have

      the option of wearing company-provided slip-on shoe guards instead of buying

      their own shoes.

25.   Attached hereto as Exhibit 24 is a true and correct copy of Bates pages JITB

      103413–JITB 103414, excerpts from the 2002 Safety Program presentation. They

      show the advantages and disadvantages of Shoes for Crews and the main




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                Page 5
       Case 3:14-cv-01092-BR       Document 182     Filed 05/24/19    Page 6 of 7



      competitor they were considering as an alternative shoe provider. A disadvantage

      of the competitor was that it does not provide a $2 “rebate,” and listed directly

      under that disadvantage was the fact that its shoes are on average $2 per pair

      cheaper than Shoes for Crews. The advantages of Shoes for Crews were that it

      offers the medical payment indemnity program and the $2 rebate.

26.   Attached hereto as Exhibit 25 is a true and correct copy of the authenticating

      Declaration from Shoes for Crews’s records custodian (stating that there is no

      written contract or agreement containing the $2-per-pair “rebate” terms), as well

      as the accompanying documents laying out the terms of the indemnity agreement

      (only shoes purchased through payroll deduction qualify; the slip-on shoe guards

      are excluded) and breaking down the over $1,000,000 in “rebates” paid to Jack

      in the Box since 2003.

27.   Attached hereto as Exhibit 26 is a true and correct copy of the relevant excerpts

      from the February 7, 2012 deposition of Susan Burtchett, then-current Manager

      of Restaurant Systems for Jack in the Box and 30(b)(6) designee.

28.   Attached hereto as Exhibit 27 is a true and correct copy of the relevant excerpts

      from the February 13, 2012 deposition of Dianne Evans, then-current Senior

      Business Systems Analyst and 30(b)(6) designee.

29.   Attached hereto as Exhibit 28 is a true and correct copy of the relevant excerpts

      from the February 6, 2012 deposition of Shelly Rohlfs, then-current People and

      Organizational Effectiveness Manager for Jack in the Box and 30(b)(6) designee.

                                 Franchise Transfer

30.   Attached hereto as Exhibit 29 is a true and correct copy of the December 6, 2013

      Declaration of then-Jack in the Box in-house counsel James Stubblefield, Dkt.




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                Page 6
       Case 3:14-cv-01092-BR       Document 182      Filed 05/24/19   Page 7 of 7



      243 in the Gessele I case, 3:10-cv-0961-BR, laying out the dates that the various

      groups of Oregon stores were transferred to franchisee operation.

31.   Attached hereto as Exhibit 30 is a true and correct copy of excerpts from Jack in

      the Box’s payroll department manual produced in discovery, identifying

      “Franchised” as one of the reasons for termination of an employee.

32.   Attached hereto as Exhibit 31 is the report of Jack in the Box’s expert, Emil

      Czechowski, submitted by Jack in the Box on the issue of damage calculations.

      On page 2 of his Report, Mr. Czechowski acknowledges that he was “retained by

      counsel for Defendant Jack in the Box (‘JITB’) in the matter of Gessele v. Jack in

      the Box Inc., District Court of Oregon Case No. 3:14-cv-01092-BR, to review bi-

      weekly payroll data for JITB’s Oregon employees in order to provide an estimate

      of potential damages and statutory penalties related to Plaintiffs’ claims,” “asked

      to assess any potential statutory penalties related to an additional claim that

      employees were not timely paid their final wages upon the transfer of JITB-

      owned locations to franchisees,” and “asked to estimate prejudgment interest on

      Plaintiffs’ unpaid wage and penalty claims.”



DATED this 24th day of May, 2019

I hereby declare that the above statement is true to the best of my
knowledge and belief, and that I understand it is made for use as evidence
in court and is subject to penalty for perjury.

                                                JON M. EGAN, P.C.

                                                /s/ Jon M. Egan

                                                Jon M. Egan, OSB #002467
                                                Attorney for Plaintiffs




Dec. of Jon M. Egan in Support of cross-MSJ Briefing                                  Page 7
